FILED
                             NOT FOR PUBLICATION                                JUN 07 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 10-10210

               Plaintiff - Appellee,               D.C. No. 1:07-cr-00091-LJO

  v.
                                                   MEMORANDUM *
STEVEN MICHAEL HARRILL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Steven Michael Harrill appeals from the 60-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Harrill first contends that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consider the sentencing factors set forth in 18 U.S.C. §§ 3553(a) and 3583(e). We

review for plain error. See United States v. Hammons, 558 F.3d 1100, 1103 (9th

Cir. 2009). The district court did not plainly err. It stated the correct guideline and

statutory range, reviewed all of the evidence submitted, listened to mitigating

arguments, considered the relevant § 3553(a) factors, and did not sanction Harrill

solely or primarily for the underlying revocation offense. See United States v.

Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc), see also United States v.

Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006) (the district court can sanction a

violator for his breach of trust).

       Harrill also contends that his sentence is substantively unreasonable. The

record reflects that the sentence imposed is substantively reasonable in light of the

totality of the circumstances and the sentencing factors set forth in 18 U.S.C.

§§ 3553(a) and 3583(e). See Gall v. United States, 552 U.S. 38, 51-52 (2007); see

also U.S.S.G. § 7B1.4 n.4.

       Appellant’s motion to expedite is denied as moot.

       AFFIRMED.




                                           2                                      10-10210